United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.L., Appellant
and
U.S. POSTAL SERVICE, NEWPORT BRANCH,
Wilmington, DE, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-1515
Issued: February 22, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On May 11, 2009 appellant, through his representative, filed a timely appeal from the
April 30, 2009 merit decision of the Office of Workers’ Compensation Programs, which awarded
schedule compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction
to review the merits of the case.
ISSUE
The issue is whether appellant has more than a five percent impairment of his right lower
extremity.
FACTUAL HISTORY
On July 9, 1998 appellant, then a 27-year-old mail carrier, sustained an injury in the
performance of duty when he slipped and fell on a wet floor. The Office accepted his claim for
lumbar and right knee sprain. Appellant underwent right knee synovectomies on May 4, 1999,
March 21, 2000 and November 7, 2000. He underwent excision of a right knee neuroma on
August 1, 2001.

Appellant filed a claim for a schedule award. In July 2008, Dr. George L. Rodriguez, a
physiatrist, compared the circumferences of appellant’s thighs and found the right to be 0.5
centimeters smaller. He also compared the calves and found the right to be 1.5 centimeters
smaller. On August 10, 2008 Dr. Rodriguez offered an impairment rating of seven percent of the
right lower extremity due to mild calf atrophy. As appellant was suffering significantly from
right knee pain, he included an additional pain-related impairment.
On August 12, 2008 Dr. Rodriguez again compared appellant’s thighs but found the right
to be 2.0 centimeters larger. He found the right calf to be 2.0 centimeters larger than the left calf.
Dr. Rodriguez continued to report through March 2009 that appellant’s right thigh and calf were
larger than his left.
An Office medical adviser noted the inconsistency in thigh and calf measurements, with
apparent atrophy on the right becoming apparent atrophy on the left. He found that the findings
were unreliable and should not be used to determine permanent impairment. The medical
adviser found that a rating for patellofemoral pain was the most applicable rating under the
circumstances. Appellant had a history of direct trauma to the joint, he had a complaint of pain
around the patellofemoral joint, and there was crepitation on physical examination. The medical
adviser therefore found a five percent impairment of the right lower extremity. He added that no
additional rating for pain was appropriate, as the rating already addressed patellofemoral pain.
In a decision dated April 30, 2009, the Office issued a schedule award for a five percent
impairment of appellant’s right lower extremity.
On appeal, appellant’s representative argues that the Board should either accept
Dr. Rodriguez’ measurements or remand the case for a second opinion evaluation to determine
the proper measurements of appellant’s calf and thigh.
LEGAL PRECEDENT
Section 8107 of the Federal Employees’ Compensation Act1 authorizes the payment of
schedule awards for the loss or loss of use of specified members, organs or functions of the body.
Such loss or loss of use is known as permanent impairment. The Office evaluates the degree of
permanent impairment according to the standards set forth in the specified edition of the
American Medical Association, Guides to the Evaluation of Permanent Impairment.2
A claimant seeking compensation under the Act has the burden of establishing the
essential elements of his claim by the weight of the reliable, probative and substantial evidence.3

1

5 U.S.C. § 8107.

2

20 C.F.R. § 10.404.

3

Nathaniel Milton, 37 ECAB 712 (1986); Joseph M. Whelan, 20 ECAB 55 (1968) and cases cited therein.

2

ANALYSIS
To support his claim for a schedule award, appellant submitted an impairment rating from
his physiatrist, Dr. Rodriguez, who based his August 10, 2008 impairment rating on mild atrophy
in the right calf and an additional pain-related impairment. The atrophy noted on examination
that date differed with that subsequently reported by the physician. On August 12, 2008
Dr. Rodriguez reported that appellant now had moderate atrophy in the left thigh and moderate
atrophy in the left calf when compared to the right.4 He would continue to report relative
atrophy on the left through March 2009. The Board finds that Dr. Rodriguez’ impairment rating
is of diminished probative value. His measurements from July to August 2008 are inconsistent
and remain unexplained. Dr. Rodriguez’ measurements after the August 10, 2008 impairment
rating show no impairment of the right lower extremity due to atrophy.
Table 17-31, page 544 of the A.M.A., Guides provides impairment estimates for arthritis
based on joint space narrowing. In an individual with a history of direct trauma, a complaint of
patellofemoral pain, and crepitation on physical examination, but without joint space narrowing
on x-rays, the table states that a five percent lower extremity impairment is given. The Office
medical adviser confirmed that appellant met these criteria. The impairment rating based on
patellofemoral pain is supported by the medical evidence of record and it appropriately reflects
appellant’s primary complaint of right knee pain.
The Board finds that the medical evidence supports no more than a five percent
impairment of appellant’s right lower extremity due to patellofemoral pain. As this rating
directly encompasses pain, and as the chapter in the A.M.A., Guides devoted to pain-related
impairment should not be redundant of or inconsistent with principles of impairment rating
described in other chapters5, the Office properly awarded no additional rating for pain-related
impairment. The Board will affirm the Office’s April 30, 2009 decision.
The Board cannot, as appellant’s representative suggests, accept Dr. Rodriguez’
July 2008 measurements. The unexplained change in measurements from July to August 2008
raises the question of reliability; unreliable findings provide no basis for the payment of a
schedule award. As for directing the Office to further develop the medical evidence to reliably
determine circumferences, it is appellant who bears the burden of proof to establish his
entitlement to a schedule award.
CONCLUSION
The Board finds that appellant has no more than a five percent impairment of his right
lower extremity.

4

American Medical Association, Guides to the Evaluation of Permanent Impairment 530 (5th ed. 2001) (Table
17-6).
5

A.M.A., Guides 570.

3

ORDER
IT IS HEREBY ORDERED THAT the April 30, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 22, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

